DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-5 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Hereafter, “Lim”) [US 2021/0377525 A1] in view of “Versatile Video Coding (Draft 2)”, Bross et al., JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 (Hereafter, “Bross”).
In regards to claim 1, Lim discloses a video decoding apparatus ([Abstract] a method and apparatus of encoding/decoding an image) configured to decode a picture in a unit being obtained by splitting the picture with a split type of at least one of a QT split, a BT split, and a TT split ([0067] Each coding tree unit may be partitioned by using at least one of a quad-tree partitioning method, a binary-tree partitioning method and ternary-tree partitioning method to configure a lower unit such as coding unit, prediction unit, transform unit, etc.), wherein the video decoding apparatus [Fig. 2] determines whether a split is allowed for the picture with the BT split and the TT split, decodes, in a case that the video decoding apparatus determines that a horizontal split is allowed and a vertical split is allowed for the picture regarding the BT split or the TT split, a direction flag of an MT split ([0193] When a coding unit corresponding to a node of a multi-type tree is further partitioned by a multi-type tree partition structure, the coding unit may include partition direction information. The partition direction information may indicate in which direction a current coding unit is to be partitioned for the multi-type tree partitioning. The partition direction information having a first value (e.g., “1”) may indicate that a current coding unit is to be vertically partitioned. The partition direction information having a second value (e.g., “0”) may indicate that a current coding unit is to be horizontally partitioned. [0273] Alternatively, only when at least one of vertical direction binary tree partitioning, horizontal direction binary tree partitioning, vertical direction ternary tree partitioning, and horizontal direction ternary tree partitioning is possible for a coding unit corresponding to a node of a multi-type tree, the multi-type tree partition indication information may be signaled. [0274] Alternatively, only when both of the vertical direction binary tree partitioning and the horizontal direction binary tree partitioning or both of the vertical direction ternary tree partitioning and the horizontal direction ternary tree partitioning are possible for a coding unit corresponding to a node of a multi-type tree, the partition direction information may be signaled. [0275] Alternatively, only when both of the vertical direction binary tree partitioning and the vertical direction ternary tree partitioning or both of the horizontal direction binary tree partitioning and the horizontal direction ternary tree partitioning are possible for a coding tree corresponding to a node of a multi-type tree, the partition tree information may be signaled.), determines, in a case that a tree type is a DUAL tree and multiplication of a width and a height of a chroma block size is 16 or less, that the split is not allowed with the BT split ([0382] In another example, when a tree type to which a current block belongs is DUAL_TREE_CHROMA, and the product of a value obtained by dividing a width of the current block by a SubWidthC value that is a subsampling factor of a chroma signal in a horizontal direction, and a value obtained by dividing a height of the current block by a SubHeightC value that that is a subsampling factor of a chroma signal in a vertical direction is equal to or smaller than 16, the current block may be limited such that performing binary-tree partitioning on the current block is not available.), and  determines, in a case that the tree type is the DUAL tree and the multiplication of the width and the height of the chroma block size is 32 or less, that the split is not allowed with the TT split ([0388] In another example, when a tree type to which a current block belongs is DUAL_TREE_CHROMA, and the product of a value obtained by dividing a width of the current block by a SubWidthC value that is a subsampling factor of a chroma signal in a horizontal direction, and a value obtained by dividing a height of the current block by a SubHeightC value that that is a subsampling factor of a chroma signal in a vertical direction is equal to or smaller than 32, the current block may be restricted such that performing ternary-tree partitioning on the current block is not available.).
Bross discloses a video decoding apparatus configured to decode a picture in a unit being obtained by splitting the picture with a split type of at least one of a QT split, a BT split, and a TT split ([7.3.4.2] dual_tree_implicit_qt_split [7.3.4.3] qt_split_cu_flag [7.3.4.4] mtt_split_cu_binary_flag [7.4.5.4] SPLIT_BT_VER, SPLIT_BT_HOR, SPLIT_TT_VER, SPLIT_TT_HOR), wherein the video decoding apparatus determines whether a split is allowed for the picture with the BT split and the TT split, decodes, in a case that the video decoding apparatus determines that a horizontal split is allowed and a vertical split is allowed for the picture regarding the BT split or the TT split, a direction flag of an MT split ([7.3.4.4] if ((allowSplitBtHor || allowSplitTtHor) && (allowSplitBtVer || allowSplitTtVer)) mtt_split_cu_vertical_flag).


In regards to claim 2, the limitations of claim 1 have been addressed. Lim fails to explicitly disclose wherein in a case that the video decoding apparatus determines that the horizontal split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 0, or in a case that the video decoding apparatus determines that the vertical split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 1, the video decoding apparatus decodes a type of the MT split.
Bross discloses wherein in a case that the video decoding apparatus determines that the horizontal split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 0 ([7.4.5.4] If allowSplitBtHor is equal to TRUE or allowSplitTtHor is equal to TRUE, the value of mtt_split_cu_vertical_flag is inferred to be equal to 0.), or in a case that the video decoding apparatus determines that the vertical split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 1 ([7.4.5.4] Otherwise, the value of mtt_split_cu_vertical_flag is inferred to be equal to 1.), the video decoding apparatus decodes a type of the MT split ([7.4.5.4] mtt_split_cu_vertical_flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Bross in order to improve the splitting/partitioning of the picture.
In regards to claim 3, the limitations of claim 1 have been addressed. Lim discloses wherein the video decoding apparatus determines whether a split is allowed for the picture with the QT split ([0366] When a current block satisfies at least one of conditions below, the current block may be restricted such that performing quad-tree partitioning on the current block is not available.), ([0365] In addition, in case of a dual tree structure, the smallest block for a chroma component may be set as a 4×4 block. Herein, a 2×2 block, a 2×4 block, and a 4×2 block may not be used for a chroma component. In other words, from a block of a block size equal to or greater than at least one of a 2×2 block, a 2×4 block, and a 4×2 block, partitioning on the basis of at least one of a 2×2 block, a 2×4 block, and a 4×2 block may not be available.).
Bross discloses wherein the video decoding apparatus determines whether a split is allowed for the picture with the QT split, derives, in a case that the video decoding apparatus determines that the QT split is not allowed, a QT split flag, decodes, in a case that the video decoding apparatus determines that the QT split is allowed, the QT split flag ([7.3.4.3 and 7.4.5.3] qt_split_cu_flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Bross in order to improve the splitting/partitioning of the picture.

In regards to claim 4, the limitations of claim 3 have been addressed. Lim discloses wherein in a case that the tree type is the DUAL tree and the chroma block size is 4 or less, ([0365] In addition, in case of a dual tree structure, the smallest block for a chroma component may be set as a 4×4 block. Herein, a 2×2 block, a 2×4 block, and a 4×2 block may not be used for a chroma component. In other words, from a block of a block size equal to or greater than at least one of a 2×2 block, a 2×4 block, and a 4×2 block, partitioning on the basis of at least one of a 2×2 block, a 2×4 block, and a 4×2 block may not be available.).
Bross discloses wherein in a case that the tree type is the DUAL tree and the chroma block size ([7.3.4.3 and 7.4.5.3] qt_split_cu_flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Bross in order to improve the splitting/partitioning of the picture.

In regards to claim 5, the limitations of claim 1 have been addressed. Lim discloses wherein the video decoding apparatus determines whether the tree type is the DUAL tree in which two different trees are used for luma and chroma, or a SINGLE tree in which a common tree is used for luma and chroma ([0361] When qtbtt_dual_tree_intra_flag has a first value (for example: 0), a partitioning structure of a luma component may be identical to a partitioning structure of a chroma component. However, a block size of a luma component and a block size of a chroma component may be different from each other according to a type of the chroma component. In the above case, it may be referred that a single tree structure is used. A single tree type may be identified as SINGLE_TREE.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482